Citation Nr: 1214818	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-07 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a right shoulder disorder 

4.  Entitlement to service connection for a left shoulder disorder 

5.  Entitlement to service connection for a right hip disorder. 

6.  Entitlement to service connection for a right ankle disorder. 

7.  Entitlement to service connection for a low back disorder. 

8.  Entitlement to service connection for upper back disorder. 

9.  Entitlement to service connection for joint pain. 

10.  Entitlement to service connection for headaches. 

11.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Most recently, the Board by its decision of September 15, 2010, dismissed issues of entitlement to service connection for a left fifth finger disorder and chronic fatigue, based on the Veteran's withdrawal of same from appellate status, and remanded to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, the issues identified on the title pages of this document.  The purposes of such remand were to retrieve medical treatment records and to afford the Veteran one or more VA examinations, followed by readjudication.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

The Board herein addresses only the merits of the question of whether the appellant is entitled to status as a Gulf War Veteran.  All of the appellate issues are otherwise addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDING OF FACT

The Veteran served in the Southwest Asia theatre of operations while on active duty.  


CONCLUSION OF LAW

The Veteran has status as a Persian Gulf Veteran and, based on that status, is entitled to be considered for VA compensation on the basis of that service, to include the question of whether any claimed symptoms are the result of undiagnosed illness of service origin.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2011); 38 C.F.R. § 3.317 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is authorized to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117. 

To implement the Persian Gulf War Veterans' Act, VA added a regulation, 38 C.F.R. § 3.317.  This regulation has changed a number of times during the Veteran's appeal. As originally constituted, the regulation established the presumptive period as not later than two years after the date on which the veteran last performed active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. Effective December 18, 2006, the period within which such disabilities must become manifest to a compensable degree in order for entitlement for compensation to be established was extended to December 31, 2011.  See 38 C.F.R. § 3.317 (2011). 

Effective March 1, 2002, the statutes affecting compensation for disabilities occurring in Gulf War veterans were amended. See Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 976 (2001).  Among other things, these amendments revised the term "chronic disability" to "qualifying chronic disability," and included an expanded definition of "qualifying chronic disability" to include (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B) . 

The regulation concerning service connection for manifestations of undiagnosed illness now reads as follows: 

(a)(1)  Except as provided in paragraph (c) of this section, VA will pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: 

(i)  Became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and 

(ii)  By history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

(2)(i)  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): 

(A)  An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 

(1)  Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or 

(C)  Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service-connection.  

(ii)  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 

(3)  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

(4)  For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

(5)  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar. 

(6)  A disability referred to in this section shall be considered service connected for purposes of all laws of the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: 

(1)  Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 

(c)  Compensation shall not be paid under this section: 

(1)  If there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or 

2)  If there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or 

(3)  If there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 

(d)  For purposes of this section: 

(1)  The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

(2)  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317. 

On remand, the AMC adjudicated and denied all of the issues on appeal, in part, on the basis that the Veteran was without the status of a Gulf War veteran, finding that, on a VA medical examination in 2010, he reported having served in Saudi Arabia during 1997 and the United Arab Emirates in 2002 and 2005, but without service in the Persian Gulf related to any wars, to include the Gulf War, Desert Storm, Afghanistan, or the Iraq War.  On that basis, the AMC concluded that there was no entitlement of the Veteran to service connection on the basis of undiagnosed illness, with resulting merits-based denials of all pending claims for service connection as to his entitlement under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board disagrees with the AMC's conclusion that the Veteran lacks status as a Gulf War Veteran.  

Among his many contentions, the Veteran asserts entitlement to service connection for the claimed disorders on appeal on a presumptive basis as due to undiagnosed illness.  His Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, indicates that he was awarded the Southwest Asia Service Medal by the service department, with such medal denoting military service in the Southwest Asia theatre of operations.  Other service department records denote service in the United Arab Emirates from February to June 2002 and from March to July 2005, with an award of combat or deployment pay therefor.  On the basis of the foregoing, the Board concludes that the Veteran served in the Southwest Asia theatre of operations and he has status as a Gulf War Veteran entitled to consideration of his claims for service connection for multiple disorder on the basis of undiagnosed illness, as set forth in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  To that limited extent, the benefit sought on appeal is granted, and remand to the AMC for further consideration under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as to the claims for service connection for multiple disorders is addressed below.  


ORDER

Entitlement to status as Gulf War Veteran is granted.  


REMAND

Now that the appellant's status as a Gulf War veteran has been established, his claims for service connection for various disorders must be addressed on that basis, as provided by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Preliminary to those adjudications, however, the AMC must secure needed treatment records and additional VA medical examination and opinion as to the existence of undiagnosed illness and the likelihood of its service origin.  

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA and TRICARE treatment records, not already on file, which were compiled postservice.  Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond. 

2.  Thereafter, afford the Veteran one or more VA examinations, to include a Gulf War evaluation, in order to ascertain the nature and etiology of any right knee disorder, left knee disorder, left shoulder disorder, right hip disorder, right ankle disorder, low back disorder, upper back disorder, joint pain disorder, headache disorder, and skin disorder.  The claims file should be made available for review in conjunction with the examination(s) and the examiner's attention should be directed to this remand.  All necessary clinical evaluations and testing should be accomplished.  

The examiner(s) is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder affecting either knee, left shoulder, right hip, right ankle, upper or lower back, any joint, headaches, or the skin originated in service or is otherwise related to service or any event therein? 

b)  Is arthritis shown of either knee, left shoulder, right hip, right ankle, upper or lower back, or any joint within the one-year period immediately following the Veteran's service retirement in November 2006?

c)  Are any complaints involving either knee, left shoulder, right hip, right ankle, upper or lower back, any joint, headaches, or the skin not attributable to any known clinical diagnosis, and, if so, is it at least as likely as not (50 percent or greater probability) that any such complaints are attributable to an undiagnosed 

illness originating in or as a result of military service in Southwest Asia? 

Use by the examiner(s) of the at least as likely as not language in responding where indicated is required.  The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

3.  Lastly, readjudicate the issues on appeal, to include specific consideration under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as to undiagnosed illness, and if any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity in which to respond thereto, followed by a return of the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


